                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENNETH BLAKENEY,                             :
    Plaintiff,                                :
                                              :
          v.                                  :       CIVIL ACTION NO. 21-CV-399
                                              :
PHILA OFFICER                                 :
CLAYTON BAKER, et al.,                        :
     Defendants.                              :

                                             ORDER

          AND NOW, this 27th day of May, 2021, upon consideration of Plaintiff Kenneth

Blakeney’s Motion to Proceed In Forma Pauperis (Doc. No. 1), his Prisoner Trust Fund Account

Statement (Doc. No. 3), and his pro se Amended Complaint (Doc. No. 7), it is ORDERED that:

          1.    Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915. 1

          2.    Kenneth Blakeney, #7757-066, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

directs the Warden of the Philadelphia Federal Detention Center or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to

Blakeney’s inmate account; or (b) the average monthly balance in Blakeney’s inmate account for

the six-month period immediately preceding the filing of this case. The Warden or other

appropriate official shall calculate, collect, and forward the initial payment assessed pursuant to

this Order to the Court with a reference to the docket number for this case. In each succeeding

month when the amount in Blakeney’s inmate trust fund account exceeds $10.00, the Warden or


1
  Blakeney filed a second motion for leave to proceed in forma pauperis and a second prison
account statement (see Doc. Nos. 5 & 6.) Blakeney’s second motion for leave to proceed in
forma pauperis (Doc. No. 5) is DENIED as moot.
other appropriate official shall forward payments to the Clerk of Court equaling 20% of the

preceding month’s income credited to Blakeney’s inmate account until the fees are paid. Each

payment shall refer to the docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the Warden of the

Philadelphia Federal Detention Center.

       4.      The Complaint is DEEMED filed.

       5.      The Clerk of Court is DIRECTED to TERMINATE United Auto Collision, Inc.

as a Defendant, because it is not named as a Defendant in the Amended Complaint.

       6.      The Amended Complaint is DISMISSED WITHOUT PREJUDICE for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

Memorandum.

       7.      Blakeney may file a second amended complaint within thirty (30) days of the date

of this Order. Any second amended complaint must identify all defendants in the caption of the

second amended complaint in addition to identifying them in the body of the second amended

complaint and shall state the basis for Blakeney’s claims against each defendant. The second

amended complaint shall be a complete document that does not rely on the initial Complaint or

Amended Complaint or other papers filed in this case to state a claim. When drafting his second

amended complaint, Blakeney should be mindful of the Court’s reasons for dismissing the claims

in his Amended Complaint as explained in the Court’s Memorandum. Upon the filing of a

second amended complaint, the Clerk shall not make service until so ORDERED by the Court.
       8.      The Clerk of Court is DIRECTED to send Blakeney a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Blakeney may use this form to file his second amended complaint if he chooses to do so. 2

       9.      If Blakeney does not wish to amend his Amended Complaint and instead intends

to stand on his Amended Complaint as originally pled, he may file a notice with the Court within

thirty (30) days of the date of this Order stating that intent, at which time the Court will issue a

final order dismissing the case. Any such notice should be titled “Notice to Stand on

Complaint,” and shall include the civil action number for this case. See Weber v. McGrogan,

939 F.3d 232 (3d Cir. 2019) (“If the plaintiff does not desire to amend, he may file an

appropriate notice with the district court asserting his intent to stand on the complaint, at which

time an order to dismiss the action would be appropriate.” (quoting Borelli v. City of Reading,

532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d

Cir. 1996) (holding “that the district court did not abuse its discretion when it dismissed with

prejudice the otherwise viable claims . . . following plaintiffs’ decision not to replead those

claims” when the district court “expressly warned plaintiffs that failure to replead the remaining

claims . . . would result in the dismissal of those claims”).

       10.    If Blakeney fails to file any response to this Order, the Court will conclude that

Blakeney intends to stand on his Amended Complaint and will issue a final order dismissing this

case. 3 See Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his



2
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
3
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
complaint may be inferred from inaction after issuance of an order directing him to take action to

cure a defective complaint).

                                             BY THE COURT:

                                             /s/ Karen Spencer Marston

                                             KAREN SPENCER MARSTON, J.




court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
